 



EXHIBIT 10.2(3)(d)
BELO [1995] [2000] EXECUTIVE COMPENSATION PLAN
AWARD NOTIFICATION
Participant:
Date of Grant:
Under the terms of the Belo Executive Compensation Plan (the “Plan”), you have
been granted the following awards. All awards are effective on the Date of Grant
set forth above and are subject to the applicable terms and conditions of the
Plan, which are incorporated herein by reference. Your long-term incentive
awards are described below.

  1.   Stock Options

     
No. of shares:
  ___ shares of Belo Series B Common Stock
 
   
Option exercise
$ ___ per share
price:
   
 
   
Vesting and exercise
  ___ shares on and after [40% one year from grant date]
dates:
  ___ shares on and after [30% two years from grant date]
 
  ___ shares on and after [30% three years from grant date]
 
   
Expiration date:
  The options will expire on, and may not be exercised after, [ten years from
grant date]

Your right, if any, to exercise vested and unvested stock options upon your
termination of employment is set forth in the termination guidelines attached as
Appendix A to this Award Notification.

  2.   Change in Control

In the event of a Change in Control as defined in the Plan, all unvested stock
options will vest and become exercisable immediately.

 



--------------------------------------------------------------------------------



 



Belo Executive Compensation Plan Award Notification
Appendix A
Termination Guidelines for Stock Options
The following guidelines will determine the effect of a Participant’s
termination of employment on the Participant’s outstanding stock options. For
purposes of these Guidelines, a year of service will be determined in the same
manner as a year of service under the Belo Savings Plan as amended from time to
time.

      Termination Reason   Action
 
   
Voluntary resignation
  All options, unvested and vested, are forfeited immediately
 
   
Discharge for cause 1
  All options, unvested and vested, are forfeited immediately
 
   
Retirement 2, Death or Long-Term Disability
  Vesting is accelerated and options remain exercisable for original term of the
option.
 
   
Termination Reason: Discharge without cause
  Action
 
   
Executive officers, general managers and heads of operating units
  Unvested options are forfeited immediately. Vested options remain exercisable
for one year from date of termination.
 
   
Participants with 10 or more years of service
  Unvested options are forfeited immediately. Vested options remain exercisable
for one year from date of termination.
 
   
Participants with more than 5 but less than 10 years of service
  Unvested options are forfeited immediately. Vested options remain exercisable
for six months from date of termination.
 
   
Participants with 5 or fewer years of service
  Unvested options are forfeited immediately. Vested options remain exercisable
for three months from date of termination.

 

  1 Cause is determined by the Compensation Committee.     2 Retirement is
defined as at least age 55 with 3 or more years of service.

2